Citation Nr: 0507186	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-35 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
torn meniscus, left knee, with advanced degenerative joint 
disease, currently rated as 20 percent disabling.

2.  Entitlement to a separate compensable rating for 
osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Newark, New Jersey, which continued a 20 percent rating 
for residuals, torn meniscus, left knee, with advanced 
degenerative joint disease.

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing in 
Newark, New Jersey.

Entitlement to a separate compensable rating for 
osteoarthritis of the left knee has been added as in issue in 
view of the evidence of record, as discussed below.


FINDINGS OF FACT

1.  The veteran's left knee impairment is manifested by 
severe subluxation/lateral instability.

2.  Osteoarthritis of the left knee is noncompensable under 
the appropriate diagnostic codes for limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for left knee 
instability have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).
2.  The criteria for a 10 percent evaluation for degenerative 
arthritis of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an October 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to please send us any 
additional information or evidence, and requested that the 
veteran tell the RO about any additional information or 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal for an increased 
rating was in August 2002, 10 months after VCAA notification 
was provided to the veteran.  Therefore, the timing 
requirement of Pelegrini has been met. 

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in November 2001 and March 2004 in connection 
with his claim for an increased rating.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the diagnostic code criteria is shown).
Factual Background

The RO granted service connection for postoperative residuals 
of a left torn meniscus in December 1974 and assigned a 20 
percent rating.  

In January 1977, the RO decreased the rating from 20 to 10 
percent.
Following a March 1997 VA examination, the RO reclassified 
the veteran's disability as residuals of, torn meniscus, left 
knee, with advanced degenerative joint disease, and assigned 
a 20 percent disability evaluation.  

In March 2001, the veteran requested an increased evaluation.  

In November 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran indicated that 
the pain in his left knee had become worse and that it was 
swelling more often.  He noted that the pain was worse with 
walking and standing.  The veteran stated that the swelling 
would decrease with rest.  He indicated that he had developed 
a deformity of the leg.  

Physical examination revealed that he had healed multiple 
arthroscopic wounds surrounding the knee.  The veteran had 
110 degrees of flexion and extension to -5 degrees.  He had 
some varus and valgus instability.  There was also mild 
effusion.  The veteran had marginal tenderness on the medial 
and lateral side.  He had positive anterior drawer and 
Lachman tests on the left knee.  

The diagnosis was left knee pain with previous history of 
multiple surgeries, with symptoms most likely due to 
progressive degenerative disease and old injuries.

June 2001 private treatment records from Princeton 
Orthopaedic Associates reflect that the veteran reported 
having worsening pain in his left knee, with swelling, 
stiffness, and catching.  Physical examination revealed clean 
and healed multiple arthroscopic and incision wounds 
surrounding the knee.  He had -6 degrees of extension and 
flexion to 120 degrees.  There was some varus and valgus 
instability on stress testing.  He had only trace effusion 
and the patella tracked midline with grind.  It was the 
physician's impression that the veteran had progressive left 
knee osteoarthritis.  

September 2002 private treatment records from Princeton 
Orthopaedic Associates reflect that the veteran complained of 
occasional swelling, loss of motion, apprehension, etc.  He 
noted that his symptoms had worsened over time.  Physical 
examination showed trace effusion.  The knee was clearly in 
varus and measured about 3 degrees.  He had a tight MCL with 
some laxity of the lateral collateral ligament.  The veteran 
had a 2-degree loss of extension and flexion to 120 degrees.  
He also had a 1+ positive Lachman and drawer test with a 
negative pivot shift.  Grind was noted which was consistent 
with arthritic problems.  The most notable was in the medial 
compartment.  There was also positive popiteal fullness 
consistent with a Baker's cyst.  Diagnoses were status post 
complete medial meniscectomy and partial arthrotomy; 
incomplete anterior cruciate ligament; moderate plus 
osteoarthritis; chronic instability; and small effusion with 
Baker's cyst.  

March 2003 private treatment records from Princeton 
Orthopaedic Associates reflect that the veteran complained of 
medialward pain as well as occasional apprehension, 
particularly with stairs, twists, or pivoting maneuvers.  He 
also lacked flexion.  Physical examination revealed 3 degrees 
of varus, slight loss of extension, flexion to about 120 
degrees, tenderness with marked grind medially on range of 
motion and a 1+ Lachman.  Trace effusion was present with a 
small popiteal cyst.  

It was the examiner's impression that the veteran had status 
post complete medial meniscectomy, arthrotomy, anterior 
cruciate ligament tear; post arthrotomy, meniscectomy 
osteoarthritis; and instability with a Baker's cyst.  

At the time of a February 2004 RO hearing, the veteran 
testified that he wore a brace on his left knee and was 
taking pain medication for his knee pain.  The veteran stated 
that he had an extreme amount of swelling with walking.  He 
noted that his knee would give out at any time.  The veteran 
further stated that his knee would go beyond the normal 
degree of rotation.  He stated that once the joint became 
painful he had to rest.  The veteran noted having flare-ups 
from time to time which limited his activities.  He indicated 
that the intensity of pain would vary.  

In March 2004, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having a constant aching pain in his knee, which he 
stated was 3/10 with regard to pain.  He noted that he would 
have severe sharp pain at times.  His knee pain was 
aggravated by walking and negotiating steps.  He also noted 
that this left knee would buckle at times.  The veteran was 
found to be independent in activities of daily living.  He 
did not use assistive devices for ambulation.  

Physical examination revealed no gross deformity where the 
surgery was performed.  There was no swelling or erythema.  
Range of motion was from 0 to 95 degrees with pain at the end 
of range of motion.  There was no join effusion.  Moderate to 
severe tenderness to palpation over the mid line joint was 
present.  Ligamentous laxity was present on anterior drawer 
testing.  Lachman test was negative.  The veteran had good 
strength in the left lower extremity.  Gait was normal 
without assistive device.  

Diagnoses of chronic left knee pain; history of left meniscus 
injury status post meniscectomy; anterior cruciate ligament 
tear, history of medial collateral ligament injury; and 
moderate left knee osteoarthritis, were rendered.  

In a May 2004 private outpatient treatment record, the 
veteran reported having significant pain, grind, swelling, 
stiffness, and difficulty with activities of daily living.  
Physical examination revealed about a 4-degree varus posture; 
loss of 2 degrees of extension; flexion to 110 degrees; 1+ 
effusion; and positive Lachman test.  There were also 
palpable and visible marginal osteophytes.  X-rays revealed 
severe medial joint space narrowing/malunion of the bones, 
large marginal osteophytes, as a consequence of the varus 
position as well as his chronic significant ligamentous 
instability.  Subluxation of the tibia was also apparent.  It 
was the physician's impression that the veteran had advanced, 
progressive, post surgical (open menisectomy/ACL tear) left 
knee osteoarthritis with marked loss of motion, varus 
subluxation, and bone on bone medialward.  
The physician noted that at a point in the relatively near 
future, the veteran would require a total knee replacement.  
His symptoms were noted to be progressive.  His knee was 
reported as having a severe lasting progressive disability.  

At the time of his December 2004 hearing before the 
undersigned Law Judge, the veteran indicated that his left 
knee restricted him from climbing stairs, made it hard to get 
in and out of trucks, and made it difficult to climb ladders.  
He noted that he could walk 1/4 to 1/2 mile, depending on the 
level of pain.  He said that he could not squat, but had to 
bend over to pick up things.  The veteran testified that he 
was always conscious about his knee stability.  It was noted 
that recurrent subluxation and lateral instability were not 
addressed at the time of the March 2004 VA examination.  

Analysis

Degenerative joint disease has been found to be present from 
the date of the veteran's request for an increased 
evaluation, warranting a separate 10 percent evaluation for 
the left knee.  A rating is normally determined by the 
limitation of motion present, under the appropriate 
diagnostic code for the joint(s) involved; in this case, 
Diagnostic Code 5260 and Diagnostic Code 5261.  Where, as 
here, the evidence of limitation of motion is insufficient 
for a compensable rating under the appropriate diagnostic 
code for the joint(s) involved, a rating of 10 percent is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004 

The Board has also considered the question of whether the 
veteran's pain and functional loss are additionally 
disabling.  Diagnostic codes that provide a rating solely on 
the basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40, 4.45. and 4.59 (regulations pertaining to functional 
loss and factors of joint disability attributable to pain).   
DeLuca v Brown, 8 Vet. App. 202 (1995).
 
The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.   
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 10 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.  As such, the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee.

The criteria for a 30 percent disability evaluation for left 
knee instability have been met.  At the time of his November 
2001 VA examination, the veteran had varus and valgus 
instability.  Positive anterior drawer and Lachman tests were 
also noted.  At the time of the veteran's June 2001 
outpatient visit, he was again noted to have varus and valgus 
instability.  1+ positive Lachman and drawer tests, with a 
negative pivot shift, were noted at the time of a September 
2002 visit.  Moreover, at the time of a March 2003 visit, 
physical examination revealed 1+ Lachman testing. 

At his March 2004 VA examination, the veteran reported that 
his left knee would buckle at times.  Physical examination 
revealed that ligamentous laxity was present on anterior 
drawer testing.  Finally at the time of the May 2004 visit, 
the veteran was noted to have a positive Lachman test.  
Subluxation of the tibia was also apparent, as was varus 
subluxation.  

The Board further notes the veteran's continuous reports of 
chronic giving out of his knee and of having to worry about 
his knee giving out with each step.  

Based upon the medical reports showing continuous instability 
and subluxation, and the testimony of the veteran, the Board 
concludes that the criteria necessary for a 30 percent 
disability evaluation, for severe recurrent subluxation or 
lateral instability under 5257 are closely approximated.  The 
veteran has been found to be entitled to a 30 percent rating 
for impairment of his left knee, and no greater rating is 
possible under Diagnostic Code 5257. 




Other Diagnostic Codes

The VA examination reports do not indicate that the veteran 
has ankylosis, or malunion of the tibia and fibula.  As such, 
the provisions of Diagnostic Codes 5256 and 5262 are not 
applicable and, accordingly, an increased rating for the 
veteran's left knee disability may not be assigned pursuant 
to these provisions.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  Moreover, the veteran has continued to 
maintain full-time employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent evaluation for left knee instability is granted, 
subject to regulations governing monetary benefits.  

A 10 percent evaluation for osteoarthritis of the left knee 
is granted, subject to regulations governing monetary 
benefits.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


